

113 HR 3884 IH: Ensuring Full Use of Federal Health Care Funding Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3884IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Pascrell (for himself, Mr. Michaud, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 1311(a) of the Patient Protection and Affordable Care Act to provide for the recoupment and reallocation of unspent State grant funds, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Full Use of Federal Health Care Funding Act of 2014.2.Recoupment and reallocation of Federal section 1311 ACA grant fundsSection 1311(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(a)) is amended—(1)in paragraph (1), by inserting before the period at the end the following: and to make grants under paragraph (7) to qualified entities in a State from funds recouped under paragraph (6) from that State;(2)in paragraph (2), by adding at the end the following: Not later than May 1, 2014, the Secretary shall determine the recoupment amount under paragraph (6) for each State and the amounts that will be made so available for grants under paragraph (7) for qualified entities in each State.;(3)in paragraph (3), by adding at the end the following: A qualified entity awarded a grant under paragraph (7) shall use such grant for activities consistent with subparagraph (C) of such paragraph.; and(4)by adding at the end the following new paragraphs:(6)Recoupment of unexpended funds(A)In generalSubject to subparagraph (B), the Secretary shall recoup any funds awarded to a State under this subsection to the extent that such funds are not obligated by the State for expenditure before April 1, 2014.(B)ExceptionThe Secretary may, in the Secretary’s discretion, decide not to recoup the funds of a State under subparagraph (A) if the State has submitted to the Secretary and the Secretary has approved, before March 31, 2014, a plan for spending such funds in accordance with this subsection in a timely manner.(7)Application of recouped funds for grants to other entities within a State(A)In generalInsofar as the Secretary recoups funds under paragraph (6) from a State, the Secretary shall use all such funds to make grants, before the beginning of the open enrollment period for 2015, to qualified entities under subparagraph (B) to carry out activities in the State consistent with subparagraph (C).(B)Eligibility(i)In generalTo be eligible to receive a grant under this paragraph with respect to a State, an entity shall demonstrate to the Secretary that the entity—(I)has (or can readily and on a timely basis establish) relationships with employers and employees, consumers (including uninsured and underinsured consumers), or self-employed individuals in the State that are likely to be qualified to enroll in coverage options made available through an Exchange in the State;(II)is capable of carrying out the activities described in subparagraph (C) for which a grant is being granted;(III)meets the standards described in clause (iii); and(IV)provides information consistent with standards developed under clause (iv).(ii)Types of qualified entitiesSuch an entity may be a trade, industry, and professional association, commercial fishing industry organization, ranching and farming organization, community and consumer-focused nonprofit group, chamber of commerce, union, resource partner of the Small Business Administration, and other licensed insurance agent or broker, and another entity, so long as it meets the requirements of clause (i).(iii)Entity standardsThe Secretary shall establish standards for qualified entities under this subparagraph relating to their qualification to engage in the outreach, education, and enrollment activities described in subparagraph (C) and to avoid conflicts of interest. Under such standards, a qualified entity shall not—(I)be a health insurance issuer; or(II)receive any consideration directly or indirectly from any health insurance issuer in connection with the enrollment of any qualified individuals or employees of a qualified employer in a qualified health plan.(iv)Fair and impartial information and servicesThe Secretary shall develop standards to ensure that information made available by qualified entities under a grant under this paragraph is fair, accurate, and impartial.(C)Use of grantsGrants under this paragraph may be used for any of the purposes or activities for which a grant to a State under this subsection may be used, including the following:(i)Non-navigator assistance personnelTo build and fund operations of an in-person assistance personnel (IPA) program (also known as non-Navigator assistance personnel).(ii)OutreachTo coordinate with other health and human services organizations in the State to broaden outreach (such as Marketplace information on applications for other programs, websites, emails or through IPA call centers) to individuals eligible to enroll in qualified health plans through the Exchange operating in the State.(iii)MarketingTo produce and disseminate marketing and campaign materials, including brochures, direct mail, print ads, social media and digital and online ads, and TV and radio buys, such materials subject to approval by the Secretary..